Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “determining a conductance map or function for the first valve by comparing the measured conductance of the first valve as a function of angular valve position to the desired reference curve of conductance versus angular valve position; storing the conductance calibration map or function and the desired reference curve for use during operation of the first valve; and adjusting a reported position of the first valve such that the reported position of the first valve matches the position that the reference valve would have at a particular conductance value, for conductance values along the curve of conductance versus angular valve position of the reference valve.” US 20150057816 (herein Schick) and US 20090078038 (herein Ushigusa) are examples of relevant prior art that teach some limitations of the present invention as described in Office Action filed 9/30/2021. However, they fail to teach adjusting a reported position as claimed by the present invention. Schick instead teaches actual adjustment of the valve position, rather that just reporting of a valve position. 
Claim 14 and dependents thereof similarly teach the adjusting of a reported position and are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852